Title: To James Madison from Edmund Edrington, 1 February 1813
From: Edrington, Edmund
To: Madison, James


Sir
Staunton Va. Feby. 1st. 1813
You will no doubt be surprised at being addressed by an obscure individual and an utter stranger to you; and perhaps still more so when the cause which has induced him to address you is know[n]: it is to ask a favour, and a pecuniary one too, that I have presumed to trespass upon your important engagements: I am a young man of a respectable but not wealthy family, and of a somewhat better education than poor boys usually recieve in our state; I have a small farm and a few slaves; with this I was satisfied; but to save a large and respectable family from ruin and absolute want I some time since assumed for them a responsibility which I am unable to meet; and unless I can obtain a loan of 2000$, all the little I have will be taken from me; I shall be cut short in the prosecution of a study (that of Medicine) in which I have been some time engaged, and an aged mother, who is dependent on me, will be brought to taste the bitterness of poverty and want. I feel great diffidence in making this application; but when I reflect that it is a loan only that I ask, that such a loan would enable me to save my property from sacrifice, and cheerfully to pursue my studies; that I can give the most unquestionable security on property for the repayment of the money at the end of two years: I have some hope of success: It is not known to any person, nor shall it be known, that I have made this application to you: If you can save me from ruin, it could be done through the instrumentality of a friend, and you not known in the transaction, or I would go to Washington if necessary: I can produce the most satisfactory and creditable testimonials as to my character and conduct: I am known to Mr. Taliaferro who represents the District of which King George is a component part, but I would rather not be known unless you can render me the great kindness I ask. I shall be very thankful to hear from you, that if my application is successful I may go on my way rejoicing, if otherwise I may be delivered from a state of suspense.
In publica commoda peccem, si longiore sermone Morer tua tempora. Most respectfully Your Excellency’s Obdt. Servt.
Edmund Edrington
